Citation Nr: 1739555	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-33 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than June 10, 2010, for the award of additional compensation benefits for the Veteran's dependents.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1982 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which added the Veteran's children as dependents, effective May 1, 2011.

In an October 2013 Statement of the Case, the RO granted an earlier effective date of June 10, 2010 for the award of VA compensation benefits for dependents, which is the effective date of the Veteran's service-connection award for a total hysterectomy.  The Veteran contends that an effective date in June 2003 should be awarded.  

In April 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing. A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1. In a letter dated in February 2005, the Veteran was notified of a favorable January 2005 rating decision and was informed that VA may be able to pay her additional benefits for dependents if she furnished certain information; the Veteran was instructed to complete a VA Form 21-686c (Declaration of Marital Status/Declaration of Status of Dependents) within one year.

2. The Veteran filed a claim received by VA on June 10, 2010. In a letter dated in March 2011, the Veteran was notified of a favorable March 2011 rating decision and was informed that VA may be able to pay her additional benefits for dependents if she furnished certain information; the Veteran was instructed to complete a VA Form 21-686c (Declaration of Marital Status/Declaration of Status of Dependents) within one year.

3. A letter from the Veteran containing the information sought in VA Form 21-686c notifying VA of the Veteran's dependent children was not received by VA until April 15, 2011.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 10, 2010, for the award of additional disability compensation benefits based upon the dependency of the Veteran's children have not been met. 38 U.S.C.A. §§ 1115, 1135, 5110(f) (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.216, 3.401 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2003, the Veteran was service-connected for endometriosis that was rated as 10 percent disabling; status post bunionectomy, right foot that was rated as 0 percent disabling; mechanical low back disability that was rated as 0 percent disabling; and fibroid uterus and endocervical polyps that was rated as 0 percent disabling. In her June 2003 application for benefits, the Veteran indicated she had a spouse and four children. In January 2005, the Veteran received an increased rating for her right foot and back disabilities, which brought her combined disability rating to 40 percent. 

The Veteran was advised of the award by letter dated in February 2005. In the letter the RO advised the Veteran that additional benefits were payable for the spouses and children of veterans rated 30 percent disabled or more. She was instructed that if she wished to claim such benefits she should complete an enclosed VA Form 21-686c. She was told that the form should be returned within one year from the date of the letter in order to receive payment back to the date of her claim, and evidence received after one year could only be paid from the date the evidence was received.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a). An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action. 38 U.S.C.A. § 5110(f). An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling. 38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) Date of claim. This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request. (2) Date dependency arises. (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action. (4) Date of commencement of Veteran's award. 38 C.F.R. § 3.401(b).

Regarding "establishing entitlement to a higher rate of pension, compensation, or dependency and indemnity compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204." 38 C.F.R. § 3.213(a).

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child. In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits (see § 3.216). 38 C.F.R. § 3.204. 

In addition, the Board notes that the Court has found that while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information. See McColley v. West, 13 Vet. App. 553, 557 (2000).

The record fails to reveal that the Veteran returned to VA the information requested in the February 2005 letter (a complete VA Form 21-686c) within one year from that letter notifying the Veteran of the January 2005 decision, and her eligibility for dependency compensation. 

In October 2007, the Veteran received an additional increased rating for her right foot; however, her combined disability rating remained at 40 percent. In March 2011, the Veteran was service-connected for total hysterectomy that was rated as 30 percent disabling effective June 10, 2010. This rating brought her combined disability rating to 60 percent.

The Veteran was advised of the award by letter dated in March 2011. In the letter the RO advised the Veteran that additional benefits were payable for the spouses and children of veterans rated 30 percent disabled or more. She was instructed that if she wished to claim such benefits she should complete an enclosed VA Form 21-686c. She was told that the form should be returned within one year from the date of the letter in order to receive payment back to the date of her claim, and evidence received after one year could only be paid from the date the evidence was received.
In April 2011, the RO received a letter and a completed VA Form 21-686c from the Veteran wherein she indicated that she was currently separated from her husband, and also provided the additional information VA sought that was requested in the VA Form 21-686c for her dependent children, including their Social Security numbers. She also requested that the award for her dependents be granted back to the date her original claim was filed in June 2003. The Veteran asserted that she was entitled to an earlier effective date, because when she submitted her original June 2003 claim for compensation, she listed her children as dependents with their birth dates. The Veteran essentially argued that these documents put VA on notice that she was married and had children. Therefore, in essence, she believed that the dependency benefits for her children should be retroactive to June 2003, when she submitted her application for benefits.

In September 2011, the Veteran was notified that her children were added to her disability compensation effective May 1, 2011, the first month following her April 2011 dependency claim. 

In October 2011, the Veteran's Representative submitted disagreement with the effective date for dependency allowance for the Veteran's children. 

In an October 2013 Statement of the Case, the RO partially granted an earlier effective date of the Veteran's dependency award to June 10, 2010. The RO based this determination upon a grant of service connection for total hysterectomy the Veteran received in a March 2011 rating decision; and upon the June 10, 2010, effective date of the disability rating for the total hysterectomy. Notice of this rating decision was dated March 10, 2011. As just noted, VA regulations allow for additional dependency compensation to be assigned on the effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of the rating action. The RO found that since the Veteran's April 2011 claim for dependency was received within one year of notification of the March 2011 decision, an earlier effective date of dependency was deemed warranted. The Veteran continued to disagree with the effective date for the award of the dependency compensation and proceeded with her appeal. 
It is clear that the Veteran filed a service-connection claim for benefits in June 2003, upon which she noted the names and birth dates of her children.  In October 2003, the RO awarded benefits that established a combined 10 percent rating.  Thus, at the time of this original award, the Veteran was not eligible for dependency benefits, as her combined rating was below 30 percent.

As noted above, in a January 2005 rating decision, the Veteran received an increased rating for her right foot and back disabilities, which brought her combined disability rating to 40 percent, effective June 2003.  It was at the time of this January 2005 rating decision she became eligible for dependency benefits, as her combined rating rose above 30 percent.  Indeed, the Veteran was informed in February 2005 that she was now eligible for dependency compensation, provided she submit the necessary dependency information within one year.  She did not do so.  Had she done so, based on effective date laws, she could have been entitled to the dependency award effective June 2003 (as this was the effective date of the January 2005 award of a combined rating over 30 percent).  Because the one-year window following the February 2005 notice letter closed without a response from the Veteran, so too did her opportunity for an award of dependency benefits effective the date her 40 percent combined rating was made effective in June 2003.  

Upon a subsequent grant of benefits in March 2011, the Veteran was again informed of the need to submit additional information should she wish to be awarded dependency compensation.  The Veteran did so within one year of this notice letter, and the dependency compensation was awarded, effective the date of the qualifying disability rating, in June 2010.  

The Veteran's June 2003 application for benefits that listed her dependents and their respective birthdays (without Social Security numbers) cannot in and of itself serve as the basis for an award of an earlier effective date.  Indeed, the submission of this document occurred in June 2003, prior to the date that the Veteran became eligible for additional compensation for her dependents. While VA was on notice that the Veteran had dependents at the time of the January 2005 award of a combined rating over 30 percent, VA would have no way to know, absent clarification from the Veteran, whether circumstances had changed since the time she reported her dependents in June 2003.  Upon establishing her eligibility for a dependency award in January 2005, the RO informed the Veteran that to receive dependency compensation, she needed to provide all required information about her dependents within one year of the notice letter.  By failing to respond, she did not secure an effective date as early as June 2003.

Recently the United States Court of Appeals for the Federal Circuit had occasion to consider analogous requirements in the regulations for substitution of an appellant in the event of a Veteran's death. National Organization of Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 809 F.3d 1359 (Fed. Cir 2016). The Court rejected challenges to regulations requiring that a party seeking substitution show current entitlement even when evidence previously of record showed possible entitlement. The Court noted that "various events, such as divorce, remarriage, or the birth of a child could make the information in a veteran's file at the time of his death inaccurate." National Organization of Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 809 F.3d at 1363. Similarly, circumstances could change the status of previously reported dependents prior to a veteran's becoming eligible for payments based on possible dependents. 

Moreover, the Board adds that the Veteran's June 2003 application did not include her children's required Social Security numbers, which is a necessary precursor to establishment of the existence of a dependent for purposes of payment of additional compensation. 38 C.F.R. §§ 3.204, 3.216. The Board finds that although the Veteran was eligible for additional compensation for her dependents earlier, she did not submit requested information that the RO needed to award her the additional compensation until April 2011 following a new award of benefits, made effective on June 10, 2010.  The Board finds no communication prior to June 2010 that can be construed as a claim for dependency compensation benefits, such that an earlier effective date can be granted.  There is therefore no legal basis to award dependency compensation prior to June 10, 2010. 

The Board empathizes with the Veteran's June 2014 statement to her U.S. Representative, as well as her recent testimony at the April 2017 Board hearing, indicating that during the time frame of her initial claim she was overwhelmed caring for her child with special needs.  The Board recognizes the Veteran's statement that she was either moving or had moved from her address of record, and did not recall receiving the RO's February 2005 notification indicating that further information concerning her dependents was needed, and thought at the time, that she had already submitted the necessary information to confirm her dependents. However, as there is no indication that the pertinent February 2005 RO notification letter was mailed to an address other than her address of record at the time, or was returned as undeliverable, the Board finds no basis for concluding that the notice letter failed to be delivered to the Veteran.  The Veteran has not asserted that she did not receive notice of the award of VA benefits in February 2005, which contained the instructions to return VA Form 21-686c to claim dependency compensation.  Indeed, she specifically responded in April 2005 to the notice of her increased rating for her back by filing a contention that the newly assigned rating should be higher.  Similarly, although the Veteran may have believed she had provided the necessary confirmation of dependents to VA, the documentation of record does not provide a basis for finding that she in fact did so, and the Veteran has not identified any specific communication whereby all required information (to include Social Security numbers) was specifically provided prior to the date she filed her VA Form 21-686c. Additionally, although the Board understands that the Veteran has experienced challenging major life events during this period under review, the controlling regulations do not provide any leeway for an allowance of an earlier effective date based on such circumstances.

Indeed, the Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress." See Smith v. Derwinski, 2 Vet. App. 429, 432-433 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990). Here, the Veteran's right to dependent compensation cannot extend back to June 2003 as a result of the specific limitations set forth under 38 C.F.R. § 3.401(b) and 3.216. Accordingly, an effective date earlier than June 10, 2010, must be denied.


ORDER

Entitlement to an effective date prior to June 10, 2010, for the grant of additional compensation benefits for the Veteran's dependents is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


